UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ILIE SITARIU,

                                         Plaintiff,
           vs.                                                          1:18-CV-600
                                                                        (MAD/DJS)
TEJINDER BAINS and THE LAW OFFICES OF
ALI AND BAINS, P.C.
                              Defendants.
____________________________________________

APPEARANCES:                                             OF COUNSEL:

ILIE SITARIU
22162-052
Moshannon Valley Correctional Facility
555 GEO Drive
Philipsburg, Pennsylvania 16866
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                            MEMORANDUM-DECISION AND ORDER

                                          I. INTRODUCTION

           Plaintiff brings this action against his former criminal defense counsel, Tejinder Bains,

and Bains's legal practice, the Law Offices of Ali and Bains, P.C., alleging breach of contract,

fraud, breach of fiduciary duty, and legal malpractice claims. See Dkt. No. 10 at 1. Plaintiff filed

his initial Complaint on May 21, 2018 against Defendant Bains. See Dkt. No. 1 at 1. On July 13,

2018, Magistrate Judge Stewart conducted an initial review and recommended that the Complaint

be dismissed without prejudice because Plaintiff failed to adequately allege diversity jurisdiction.

See Dkt. No. 9 at 9. On August 10, 2018, the Court adopted Magistrate Judge Stewart's

recommendation in its entirety and dismissed the Complaint with leave to amend. See Dkt. No.

10 at 5.
       Plaintiff filed a Second Amended Complaint on September 14, 2018, this time adding the

Law Offices of Ali and Bains, P.C. to the action. See Dkt. No. 11. Magistrate Judge Stewart

reviewed the Second Amended Complaint and again recommended that the Complaint be

dismissed because Plaintiff did not allege Defendant Bains's domicile. See Dkt. No. 12 at 3.

Before this Court could issue a decision, Plaintiff filed a Third Amended Complaint, alleging that

Defendant Bains is domiciled in Old Westbury, New York.1 See Dkt. No. 13 at ¶ 2.

       Plaintiff's Third Amended Complaint is presently before the Court and, for the following

reasons, is sua sponte dismissed for lack of diversity jurisdiction.

                                         II. DISCUSSION

A.     Legal Standard

       In reviewing a pro se complaint, the Court has a duty to show liberality toward pro se

litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990), and should exercise "extreme

caution . . . in ordering sua sponte dismissal of a pro se complaint before the adverse party has

been served and both parties (but particularly the plaintiff) have had an opportunity to respond."

Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (emphasis in original) (citations omitted).

Therefore, a court should not dismiss a complaint if the plaintiff has stated "enough facts to state

a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."


       1
        Rule 15 of the Federal Rules of Civil Procedure provides that after a party amends his
pleading once as a matter of right, the party may amend his pleading again "only with the
opposing party's written consent or the court's leave." Fed. R. Civ. P. 15. Plaintiff did not seek
Defendants' written consent or leave of the Court to file his Third Amended Complaint.
Nevertheless, in light of Magistrate Judge Stewart's recommendation to grant Plaintiff leave to
amend and Plaintiff's pro se status, the Court accepts the Third Amended Complaint as the
operative pleading. See Dkt. No. 12 at 3.
                                                  2
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Although the

court should construe the factual allegations in the light most favorable to the plaintiff, "the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions." Id. "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555). Thus, a

pleading that only "tenders naked assertions devoid of further factual enhancement" will be

dismissed. Id. (internal quotation marks and alterations omitted).

B.     Diversity Jurisdiction

       Plaintiff alleges that, pursuant to 28 U.S.C. § 1332, the Court has diversity jurisdiction

over this matter. See Dkt. No. 13 at ¶¶ 1-3. To properly allege diversity jurisdiction, Plaintiff

must allege (1) diversity of citizenship between the parties and (2) an amount in controversy that

exceeds $75,000. See 28 U.S.C. § 1332(a).

       1. Diversity of Citizenship

       For diversity jurisdiction purposes, an individual's citizenship is his domicile, which is

determined based on: "(1) physical presence in a state and (2) the intent to make the state a

home." See Zimak Co. v. Kaplan, No. 98-CV-3176, 1999 WL 38256, *2 (S.D.N.Y. Jan. 28, 1999)

(quoting 15 James Wm. Moore et al., Moore's Federal Practice ¶ 102.34[2] (3d ed. 1998)). "[A]

law firm taking the form of a professional corporation is a citizen of the state of incorporation and

of the state where it has its principal place of business." Todtman, Nachamie, Spizz & Johns, P.C.

v. Ashraf, No. 05-CV-10098, 2006 WL 2850210, *2 (S.D.N.Y. Oct. 4, 2006) (citing Saxe, Bacon

& Bolan, P.C. v. Martindale-Hubbell, Inc., 710 F.2d 87, 89 (2d Cir. 1983)); see also 28 U.S.C. §

1332(c) (providing that a corporation is "a citizen of every State . . . by which it has been

incorporated and of the State . . . where it has its principal place of business").

                                                   3
       Here, the Third Amended Complaint adequately alleges diversity of citizenship between

the parties. Plaintiff, a citizen of Romania, alleges that he was vacationing in New York prior to

his arrest, and although he is currently incarcerated in Pennsylvania, he will be deported to

Romania upon his release from prison. See Dkt. No. 13 at ¶ 1. Therefore, Plaintiff's domicile is

Romania. See Poucher v. Intercounty Appliance Corp., 336 F. Supp. 2d 251, 253-54 (E.D.N.Y.

2004) (noting that there is a rebuttable presumption that prison inmates retain their

pre-incarceration domicile). As for Defendants, the Third Amended Complaint alleges that Bains

resides in Old Westbury, New York, and the law firm is a professional corporation that is

incorporated in New York and has its principal place of business in Queens, New York. See Dkt.

No. 13 at ¶¶ 2, 3. Therefore, Plaintiff has properly alleged that Defendants are each citizens of

New York. See Zimak, 1999 WL 38256, at *2; Todtman, Nachamie, Spizz & Johns, 2006 WL

2850210, at *2. Accordingly, the Court finds that there is complete diversity of citizenship

between the parties.

       2. Amount in Controversy

       In order to properly allege diversity jurisdiction under Section 1332, the amount in

controversy must exceed $75,000. See 28 U.S.C. § 1332(a). Here, Plaintiff seeks $31,500 in

"compensatory, actual damages, and direct damages," and $100,000 in punitive damages. See

Dkt. No. 13 at ¶¶ 4-5. As this Court previously explained, "'punitive damages can be considered

in determining whether the jurisdictional amount in controversy has been satisfied if punitive

damages are allowed under the controlling law.'" See Dkt. No. 10 at 4 (quoting Bindrum v.

American Home Assurance Co. Inc., 441 Fed. Appx. 780, 782 (2d Cir. 2011)).

       Liberally construing the Third Amended Complaint, Plaintiff has alleged breach of

contract, fraud, breach of fiduciary duty, and legal malpractice claims. Therefore, punitive

                                                  4
damages will be considered as part of the jurisdictional amount in controversy only if they are

permitted for at least one of those claims.

               a. Breach of Contract

       Under New York law, "[p]unitive damages are not recoverable for an ordinary breach of

contract as their purpose is not to remedy private wrongs but to vindicate public rights."

Rocanova v. Equitable Life Assurance Soc'y of the United States, 83 N.Y.2d 603, 613 (1994)

(citation omitted). However, in Walker v. Sheldon, 10 N.Y.2d 401 (1961), the New York Court

of Appeals held that a plaintiff could recover punitive damages in a breach of contract claim

where the defendant's conduct was "aimed at the public generally" and "evinced a high degree of

moral turpitude and demonstrated such wanton dishonesty as to imply a criminal indifference to

civil obligations." Walker, 10 N.Y.2d at 404-05. There are four pleading elements necessary to

state a claim for punitive damages when the claim arises from a breach of contract: "(1)

defendant's conduct must be actionable as an independent tort; (2) the tortious conduct must be of

the egregious nature set forth in [Walker]; (3) the egregious conduct must be directed to plaintiff;

and (4) it must be part of a pattern directed at the public generally." New York University v.

Continental Ins. Co., 87 N.Y.2d 308, 316 (1995) (citations omitted); see also Manning v. Utilities

Mut. Ins. Co., 254 F.3d 387, 400 (2d Cir. 2001) (collecting cases).

       Plaintiff argues that he satisfies the first Walker element by alleging that Defendants

fraudulently induced him to enter into a plea agreement in his criminal case. See Dkt. No. 13 at ¶

5. Next, Plaintiff argues that "there is sufficient moral culpability and the Defendants egregious

conduct also constitutes a public wrong and a public right should be vindicated." See id. at ¶¶ 6,

10. Finally, Plaintiff claims that Defendants were "indifferent to the public's interest in

maintaining the highest standards of professional conduct and the scrupulous administration

                                                  5
of justice" because they intended to defraud Plaintiff and were "indifferent to their civil

obligations" to effectively represent Plaintiff. See id. at ¶¶ 7, 10.

       Despite Plaintiff's assertions that Defendants' conduct harmed the public's interest, this

case involves a private contract dispute about a fee arrangement. See id. at ¶ 13 (alleging that the

parties verbally agreed on a fee for Defendants' services in their initial meeting), id. at ¶¶ 17-18,

22 (alleging that the parties exchanged letters reflecting a disagreement over the fees owed to

Defendants). Nothing in the Third Amended Complaint suggests that Defendants engaged in

similar conduct with other clients, or that Defendants' alleged breach "targets the public." See

Morris v. Flaig, 511 F. Supp. 2d 282, 296 (E.D.N.Y. 2007) (holding that "punitive damages

should only be available where they are necessary to vindicate public rights," which generally

only occurs when "the alleged breach of contract targets the public" (internal quotation marks

omitted)). Therefore, Plaintiff has not alleged that Defendants' conduct was "part of a pattern

directed at the public generally." See New York University, 87 N.Y.2d at 316. Since no greater

public interest will be served by punishing Defendants, Plaintiff is not entitled to punitive

damages for his breach of contract claim. See SungChang Interfashion Co. v. Stone Mountain

Accessories, Inc., No. 12-CV-7280, 2013 WL 5366373, *21 (S.D.N.Y. Sept. 25, 2013) (finding

that no greater public interest is served by punishing defendants in a "private action with the sole

purpose of recovering debts owed").

       The Third Amended Complaint alleges that Defendants "opted to force or intimidate

Plaintiff's family" to obtain additional payments. See Dkt. No. 13 at ¶ 33. To the extent that

Plaintiff is arguing that such intimidation targets the public, the Court disagrees. Any alleged

intimidation was done to enforce a single private contract - the retainer agreement. Plaintiff does

not allege that Defendants intimidated other clients, so he is not entitled to an award of punitive

                                                   6
damages. See TVT Records v. Island Def Jam Music Group, 412 F.3d 82, 94 (2d Cir. 2005)

(denying punitive damages where the harm was an isolated incident that was not aimed at the

public generally, although the public suffered some "incidental effects"); SungChang

Interfashion, 2013 WL 5366373, at *22 (finding that a private action with the sole purpose of

recovering debts owed to a creditor did not target the public); Ventus Networks, LLC v.

Answerthink, Inc., No. 05-CV-10316, 2007 WL 582736, *3 (S.D.N.Y. Feb. 22, 2007) (denying

punitive damages where the fraud was "an isolated transaction incident to an otherwise legitimate

business" (citing Walker, 10 N.Y.2d at 406) (internal quotation marks omitted)).

       Additionally, the Third Amended Complaint fails on the second Walker element, because

Defendants' alleged conduct does not "evince[] a high degree of moral turpitude and

demonstrate[] such wanton dishonesty as to imply a criminal indifference to civil obligations."

See Walker, 10 N.Y.2d at 405. Although Plaintiff makes naked, conclusory assertions that

Defendants' "fraudulent conduct was sufficiently egregious and morally culpable," he does not

allege facts that allow the Court to draw the same conclusion. See Dkt. No. 13 at ¶ 6. For

example, Plaintiff alleges that Defendants misrepresented the sentencing possibilities in his

criminal matter to extract more money from his family. See id. at ¶ 22. In fact, in a letter from

Defendants dated March 23, 2016, Defendants properly outlined the sentencing possibilities in

Plaintiff's case and posited that Plaintiff may be able to plead to a lower prison term. See id. at

17-19. Thus, the claim that Defendants misrepresented the sentencing possibilities is entirely

without merit. See Walker, 10 N.Y.2d at 405. As such, the Court finds that Plaintiff has not

properly pleaded his assertion that Defendants were criminally indifferent to their obligation to

effectively represent him, and is not entitled to the "extraordinary remedy" of punitive damages.

See Rocanova, 83 N.Y.2d at 613.

                                                  7
               b. Fraud

        "Under New York law, punitive damages are appropriate in a fraud action when the proof

establishes 'gross, wanton, or willful fraud or other morally culpable conduct.'" Schlaifer Nance

& Co. v. Estate of Warhol, 927 F. Supp. 650, 664 (S.D.N.Y. 1996), aff'd sub nom., 119 F.3d 91

(2d Cir. 1997) (quoting Borkowski v. Borkowski, 39 N.Y.2d 982, 983 (1976)). While all fraud

contains some elements of gross, wanton, or willful conduct, punitive damages should not be

awarded in every case in which fraud is found. Id. "[W]hether a party's conduct crosses the line

from mere fraud to morally culpable conduct deserving of punishment turns 'on a considered

observation of the defendant's conduct in light of the ordinary morals of the marketplace and on

an assessment of whether the punishment is needed and will be effective as a deterrent.'" Id. at

665 (quoting Whitney v. Citibank, N.A., 782 F.2d 1106, 1118-19 (2d Cir. 1986)). Therefore,

punitive damages should only be awarded when a party's conduct "is sufficiently willful and

egregious to indicate a need for something more than compensatory relief." Whitney, 782 F.2d at

1118.

        Plaintiff alleges that Defendants fraudulently induced him, "based on false

representation," to enter into a plea agreement in his criminal case. See Dkt. No. 13 at ¶ 5.

However, Plaintiff does not allege any facts to support this conclusory statement. Moreover,

although Bains originally represented Plaintiff in his criminal matter, Bains did not represent him

on December 28, 2016, when Plaintiff pleaded guilty. See Dkt. No. 15, United States v. Sitariu,

1:16-CR-265 (May 23, 2016) (appointing a federal public defender on May 23, 2016 after

Plaintiff requested new counsel); Dkt. No. 30 at 1, United States v. Sitariu, 1:16-CR-265 (Dec.

28, 2016) (indicating on the guilty plea that Gene Primomo represented Plaintiff). Therefore,

Plaintiff's claim that Bains fraudulently induced him to enter a plea agreement is unavailing.

                                                 8
       Additionally, Plaintiff alleges that Defendants fraudulently induced him to enter into a

contractual agreement with them, fraudulently misrepresented the cost of their services, and

fraudulently concealed the fact that they used some of his retainer fee to cover legal costs for a

third party. See Dkt. No. 13 at ¶¶ 5, 38-40. First, nothing in the Third Amended Complaint

suggests that Plaintiff was fraudulently induced to enter into a contractual agreement with

Defendants. See id. at ¶¶ 13-14 (alleging that Bains visited Plaintiff in the county jail and the

parties verbally agreed that Bains would represent Plaintiff). Second, disagreement over legal

fees is a contract dispute, and the facts alleged do not show any fraudulent inducement,

misrepresentation, or concealment by Defendants. Finally, although Plaintiff claims that his

retainer payments were "paid to a third party who is no mentioned [sic] herein the retainer

agreement," see Dkt. No. 13 at ¶ 25, Defendants informed Plaintiff in the March 23, 2016 letter

that after they were paid $7,500 by Plaintiff's friend, the friend asked that the payment partially

pay for Plaintiff's representation and partially pay for another matter.2 See id. at 17.

       Therefore, despite Plaintiff's broad assertions, the Third Amended Complaint does not

indicate that Defendants perpetrated gross, wanton, or willful fraud or other morally culpable

conduct, which would demonstrate a need to impose punitive damages. See Schlaifer Nance &

Co., 927 F. Supp. at 664. Because Plaintiff does not allege any facts to suggest moral culpability,

he may not allege punitive damages for his fraud claim.

               c. Legal Malpractice




       2
          Plaintiff claims that he was "accorded fees" of $7,500 that were "paid to a third party
who is no mentioned [sic] herein the retainer agreement." See Dkt. No. 13 at ¶ 25. The March 23
letter, however, explains that Plaintiff's friend paid $7,500 to Defendants, but only $4,500 went
towards Plaintiff's matter and $3,000 was allotted towards a different matter that Plaintiff's friend
wanted Defendants to work on. See id. at 17.
                                                   9
       New York law allows a plaintiff to obtain punitive damages in legal malpractice actions

"'where the wrong involves some violation of duty springing from a relation of trust or

confidence,' and 'the defendant's conduct has constituted gross, wanton, or willful fraud or other

morally culpable conduct to an extreme degree.'" Flycell, Inc. v. Schlossberg LLC, No.

11-CV-0915, 2011 WL 5130159, *10 (S.D.N.Y. Oct. 28, 2011) (citing Green v. Leibowitz, 500

N.Y.S.2d 146 (App. Div. 1986) and Smith v. Lightning Bolt Prods., Inc., 861 F.2d 363, 371 (2d

Cir. 1988)) (other citations and internal quotation marks omitted). As discussed supra, the facts

alleged in the Third Amended Complaint do not suggest gross, wanton, or willful fraud or other

morally culpable conduct. Therefore, Plaintiff is not entitled to punitive damages on his legal

malpractice claim.

               d. Breach of Fiduciary Duty

       "Under New York law, where a claim for [breach of] fiduciary duty is 'premised on the

same facts and seeking the identical relief' as a claim for legal malpractice, the claim for fiduciary

duty 'is redundant and should be dismissed.'" Nordwind v. Rowland, No. 04-CV-9725, 2007 WL

2962350, *4 (S.D.N.Y. Oct. 10, 2007), aff'd, 584 F.3d 420 (2d Cir. 2009) (citing Weil, Gotshal &

Manges, LLP v. Fashion Boutique of Short Hills, Inc., 780 N.Y.S.2d 593, 596 (App. Div. 2004))

(other citations omitted). Here, the breach of fiduciary duty claim relies on the same alleged

misrepresentations about the fee arrangement and is seeking the same relief as the legal

malpractice claim. See Dkt. No. 13 at ¶¶ 41, 42. As such, Plaintiff's breach of fiduciary duty

must be dismissed as duplicative.3 See Nordwind, 2007 WL 2962350, at *4.


       3
         Further, punitive damages are only available for breach of fiduciary duty claims where
the defendant exhibits a very high degree of moral culpability. See Schweizer v. Mulvehill, 93 F.
Supp. 2d 376, 409 (S.D.N.Y. 2000) (citing Giblin v. Murphy, 73 N.Y.2d 769, 772 (1988)) (other
citations omitted). As discussed herein, the facts alleged in the Third Amended Complaint do not
                                                                                          (continued...)
                                                  10
       Since none of the causes of action may support a claim for punitive damages, the amount

in controversy in this case is $31,500. As such, Section 1332's amount in controversy

requirement has not been met, and the Court does not have diversity jurisdiction over this case.

Accordingly, the Court must dismiss the case for lack of subject matter jurisdiction.

B.     Leave to Amend

       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, leave to amend a complaint

should be freely given "when justice so requires." Fed. R. Civ. P. 15(a)(2). "In the absence of

any apparent or declared reason - such as undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc. - the leave sought should, as the rules require, be 'freely given.'" Foman v. Davis, 371 U.S.

178, 182 (1962). "Amendment is futile when the proposed amended complaint could not

withstand a motion to dismiss, such as a motion to dismiss for lack of subject matter jurisdiction

under Rule 12(b)(1) or for failure to state a claim under Rule 12(b)(6)." Griffith-Fenton v.

Coldwell Banker Mortg., No. 13-CV-7449, 2014 WL 6642715, *1 (S.D.N.Y. Oct. 17, 2014)

(citing Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2001)) (other citation omitted).

       As discussed herein, punitive damages are not allowed in this action, and Plaintiff's actual

damages fail to meet the amount in controversy required for a federal court to exercise diversity

jurisdiction. See 28 U.S.C. § 1332(a). Because better pleading will not cure this deficiency,

amendment would be futile. Therefore, the Court dismisses the Third Amended Complaint

without leave to amend.


       3
        (...continued)
suggest that Defendants acted with a high degree of moral culpability. Thus, even if this claim
had survived the Court's initial review, it was unlikely to support a claim for punitive damages.
                                                 11
         Moreover, since the initiation of this action on May 21, 2018, Plaintiff has had three

opportunities to properly plead this Court's jurisdiction, but he has failed to do so every time. See

Foman, 371 U.S. at 182 (citing "repeated failure to cure deficiencies by amendments previously

allowed" as a reason to deny leave to amend). Thus, even if the Court granted Plaintiff leave to

amend, such a pleading would likely "be doomed to failure." See In re Gildan Activewear, Inc.

Sec. Litig., No. 08-CV-5048, 2009 WL 4544287, *5 (S.D.N.Y. Dec. 4, 2009) (finding that where

a plaintiff had two prior opportunities to amend his complaint, a third motion for leave to amend

was unlikely to succeed); Bellikoff v. Eaton Vance Corp., 481 F.3d 110, 118 (2d Cir. 2007)

(denying leave to amend where "[d]espite getting two previous opportunities to amend . . . ,

plaintiffs seek yet another bite at the proverbial apple"). Plaintiff is not "entitled to an advisory

opinion from the Court informing [him] of the deficiencies of the complaint and then an

opportunity to cure those deficiencies." Id. (citation and internal quotation marks omitted).

Therefore, the Third Amended Complaint is dismissed without leave to amend.4

                                        III. CONCLUSION

         After careful review of the Third Amended Complaint and the applicable law, the Court

hereby

         ORDERS that Plaintiff's Third Amended Complaint (Dkt. No. 13) is DISMISSED

without prejudice; and the Court further

         ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further




        The Court agrees entirely with the October 11, 2018 Report-Recommendation and Order.
         4

See Dkt. No. 12. However, because Plaintiff filed the Third Amended Complaint, those
recommendations are now moot.
                                                  12
       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 9, 2019
       Albany, New York




                                                13
